Citation Nr: 0328633	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-24 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD), in 
excess of 50 percent disabling from April 1992,  and in 
excess of 70 percent disabling from August 1999.


REPRESENTATION

Appellant represented by:	Ronald J. Marzullo, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974, from August 1981 to June 1985 and from September 1990 
to May 1991.  The veteran also had various periods of Reserve 
duty.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted service connection 
for PTSD and assigned evaluations as follows: 50 percent 
disabling effective January 1992; 100 percent disabling 
effective February 1992; 50 percent disabling effective April 
1992; and 70 percent disabling effective August 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  For the entire period under consideration, the veteran's 
PTSD has been totally incapacitating and he has been 
demonstrably unable to obtain or retain employment.  The 
"old" criteria are more favorable than the "new."


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
for the entire period have been met under the "old" criteria 
for PTSD; the "old" criteria are more favorable than the 
"new." 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3 
4.7, 4.130, Diagnostic Code 9411 (2003); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective from February 3, 1988 to 
November 6, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and eliminated the 
former statutory requirement that claims be well grounded.   

In view of the favorable disposition of the issue resolved in 
this determination, i.e. the grant of a 100 percent 
disability rating for entire period, the Board finds that 
further development under the VCAA and/or previously existing 
law is not necessary. 

Laws and regulations

Historically, the veteran filed a claim of entitlement to 
service connection for PTSD in January 1992.  In November 
1996, the Board denied service connection for PTSD.  The 
veteran appealed to the United States Court of Appeals for 
Veteran's Claims (Court).  In an October 1997 Order, the 
Court vacated the November 1996 decision and remanded the 
matter to the Board for readjudication.  In a May 1998 
decision, the Board remanded the veteran's claim to the RO 
for further development and adjudication.  The RO granted 
service connection for PTSD in a September 1999 rating 
decision and assigned evaluations as follows: 50 percent 
disabling effective January 1992; 100 percent disabling 
effective February 1992; 50 percent disabling effective April 
1992; and 70 percent disabling effective August 1999.  The 
veteran disagreed with the evaluations assigned and initiated 
this appeal.  As such, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The Board notes that applicable rating criteria for 
psychiatric disabilities changed during the time period 
covered by the appeal.  Specifically, pertinent regulations 
were changed effective November 7, 1996.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The diagnostic criteria for rating psychiatric 
disabilities in effect prior to November 7, 1996, are clearly 
more beneficial to the veteran in this case.

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the criteria for a disability rating of 100 percent was 
warranted (1) when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; (2) where there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the veteran was demonstrably 
unable to obtain or retain employment.  Hence, the older 
rating criteria set forth three independent bases for 
granting an l00 percent evaluation. See Johnson v. Brown, 7 
Vet. App. 95 (1994).

The Board finds that the evidence of record approximates a 
level of disability relative to the veteran's PTSD sufficient 
to warrant a disability evaluation of 100 percent for the 
period from the initial assignment of a disability rating to 
the present time, under the criteria in effect prior to 
November 7, 1996.  The Board finds that the medical evidence 
is consistent in showing that the veteran is demonstrably 
unable to obtain or retain employment.  In this regard, the 
record demonstrates that the veteran was hospitalized on 
numerous occasions for major depression and PTSD, beginning 
as early as February 1992 when he was a high suicide risk, 
and continuing into 1993 and 1994. VA outpatient treatment 
records dated in 1992 show the veteran had suicidal and 
homicidal thoughts, as well as anger, irritability, and 
difficulty sleeping.  

Records from the Social Security Administration (SSA) 
indicate the veteran's primary diagnosis was affective 
disorder with a secondary diagnosis of anxiety related 
disorder.  In two separate letters dated in November 1992 and 
December 1992 from the veteran's psychologist at the James A. 
Haley Veteran's Hospital to the SSA, it is clearly stated 
that the veteran's psychiatric status did not permit him to 
acquire or maintain gainful employment.  

Upon VA examination in October 1993, it was noted that the 
veteran had not worked in over a year.  The veteran was 
assigned a Global Assessment of Functioning Scale Score (GAF) 
of 45 representing serious symptoms or serious impairment in 
social or occupational functioning.

Lay statements contained in the claims folders from the 
veteran's friend and wife, indicate the veteran's behavior 
drastically changed after his military service, to include 
antisocial traits, mood swings, depression, and anger.  A 
September 1994 letter from the Vet Center indicated the 
veteran's PTSD resulted in-patient treatment and multiple 
hospitalizations.  The letter stated the veteran had no 
social life and was unable to maintain any employment.

In August 1999, the veteran was afforded additional VA 
examinations.  Upon his PTSD examination, it was noted that 
the veteran was married twice and had difficulty with 
employment.  The examiner diagnosed the veteran with PTSD and 
assigned a GAF of 50, which as noted above is indicative of 
serious symptoms or serious impairment in social or 
occupational functioning.  The examiner indicated that he 
reviewed all three volumes of the veteran's claims file, 
which revealed a consistent pattern of emotional distress.  
The examiner opined that numerous professionals examined the 
veteran and while their diagnoses differed, their general 
report of symptoms reflected a consistent pattern of 
symptoms, which they would now call PTSD.

A separate VA examination for mental health disorders, also 
in August 1999, found the veteran to be severely depressed 
and suffering from chronic suicidal ideation, sleeplessness, 
poor concentration, and isolation.  It was also noted the 
veteran had domestic violence charges against him and 
difficulty maintaining jobs.  

VA outpatient treatment records dated between 1995 and 2000 
contain repeated complaints of nightmares, helplessness, 
isolation, anger, violent behavior, crying spells, and 
transient thoughts of self-harm.  The veteran's GAF score 
ranged from 41, indicating serious symptoms, to 60, 
indicating moderate symptoms.  The most recent GAF score was 
47, once again indicating the presence of serious symptoms.

A November 2000 letter from Dr. P.L. indicated the veteran 
continued to suffer from chronic PTSD, intrusive thoughts, 
anger, compulsions, obsessions, and short-term memory loss.  
It was noted that the veteran was unable to work and had 
intermittent inability to perform daily living activities.  
Dr. P.L. assigned the veteran a GAF ranging from 35 to 40.  A 
GAF of 35 is indicative of behavior that is considerably 
influenced by delusions or hallucinations, serious impairment 
in communication or judgment, or an inability to function in 
almost all areas.  A GAF of 40 is indicative of some 
impairment in reality testing or communication or major 
impairment in several areas, such as work, family relations, 
judgment, thinking or mood.  

Finally, a May 2003 Psychiatric Evaluation by Dr. A.M.M. 
revealed that the veteran had poor impulse control, was very 
isolated from his family, and had problems with authority.  
It was also noted that the veteran suffered from severe bouts 
of road rage, which on occasion led to fist fights.  Dr. 
A.M.M. stated that the veteran had more than 30 to 40 jobs 
and reported a sense of a foreshortened future.  Dr. A.M.M. 
opined that the veteran's symptoms had worsened to a point of 
total disability where he was unable to keep any employment.  
The veteran's unemployability was found to be secondary to 
his chronic PTSD. 

The Board does acknowledge that the veteran's record is not 
without some measure of ambiguity regarding whether the 
veteran's initial diagnoses were indicative of PTSD.  
However, the August 1999 examiner clearly explained that 
while numerous professionals examined the veteran and had 
differing diagnoses, their general report of symptoms 
reflected a consistent pattern of symptoms, which now is 
diagnosed as PTSD.  Thus, it is not unreasonable to conclude 
that PTSD has been responsible, from 1992 to the present, for 
the veteran's inability to retain gainful employment, for his 
social isolation, thoughts of suicide, and violent behaviors.  

With respect to the co-morbid diagnoses of major depression 
and anxiety disorder, the need to distinguish the effects of 
one condition from those of another is not unique to mental 
disorders, but occurs whenever two conditions, one service-
connected and one not, affect similar functions or anatomic 
areas.  When it is not possible to separate the effects of 
the conditions, VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See 61 Fed. Reg. 52698 (1996) (commentary accompanying 
amendments to VA regulations governing the rating of mental 
disorders).  Accordingly, affording all reasonable doubt in 
favor of the veteran, the criteria for assignment of a 100 
percent rating for PTSD for the entire period are probably 
approximated under the "old" criteria. Fenderson, supra.

The Board also finds that evidence does not reflect that 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. 


Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a 100 percent schedular evaluation for PTSD 
for the period from the initial assignment of a disability 
rating to the present time, is granted subject to controlling 
regulations affecting the payment of monetary awards.  


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



